DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.

Response to Arguments
 	The Applicant’s arguments with respect to claims #10, 12-15, 18, 20-23 in the reply filed on January 21, 2021 have been carefully considered, but are not persuasive and the previous rejections to Yu et al. (U.S. Patent Publication No. 2016/0232397 A1), hereafter “Yu”, Fan et al. (U.S. Patent Publication No. 2013/0270618 A1), hereafter “Fan”, and Tredwell (U.S. Patent Publication No. 2015/0144796 A1), hereafter “Tredwell”, is maintained.

 	As to Applicant’s arguments that Yu and Fan do not teach “at least a part of a sidewall of the photosensitive layer is located between a bottom surface of the first top electrode and a top surface of the bottom electrode in a direction perpendicular to a top surface of the bottom electrode layer”, the Examiner respectfully disagrees.  See Applicant’s Remarks at p. 8.  The term “sidewall” is not limited to a lateral sidewall as Applicant is construing, but could also include a top sidewall.  Here, Yu teaches a top sidewall of the photosensitive layer 122 between a bottom surface of the first top electrode 123 and a top surface of the bottom electrode 121 in a vertical direction, i.e. perpendicular to a top surface of the bottom electrode layer.

 	As to Applicant’s arguments that Yu does not use the transparent electrode as a mask to pattern the semiconductor layer, the Examiner notes that this limitation is not recited by the claim.  Id. at 9.  Assuming arguendo that it were a claim limitation, then it would furthermore comprise process language and does not add structural limitations.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

 	Claims 10, 12-15, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, and further in view of Fan.  
	
 	As to claim 10, Yu teaches: 
A bottom electrode 121, a photosensitive layer 122, and a first top electrode 123 stacked on a substrate 151 in order, wherein the bottom electrode and the photosensitive layer have a substantially flat interface therebetween.

An insulation layer 124 disposed on the first top electrode and covering the first top electrode, the photosensitive layer, and the bottom electrode, and the insulation layer has an opening.

A second top electrode 125 electrically connected to the first top electrode via the opening.

A switch element 150 electrically connected to the bottom electrode.  

Wherein a drain 157 of the switch element and the bottom electrode 121 belong to a same layer, wherein an entire bottom surface of the photosensitive layer is directly in contact with the bottom electrode.  Yu teaches the bottom electrode is an extension of the drain.  See Yu, ¶ [0039].  Yu teaches an entire bottom surface of the photosensitive layer 122 directly in contact with the bottom electrode 121.  Id. at FIG. 2.

At least a part of a sidewall (top sidewall) of the photosensitive layer is located between a bottom surface of the first top electrode and a top surface of the bottom electrode in a direction perpendicular to a top surface of the bottom electrode layer.  The manner in which the claim is written does not specify a lateral sidewall.  Here, Yu teaches a top sidewall of the photosensitive layer 122 is located between a bottom surface of the first top electrode 123 and a top surface of the bottom electrode 121 in a direction perpendicular to a top surface of the bottom electrode layer, i.e. a vertical/perpendicular direction.

However, Yu does not teach a material of the photosensitive layer comprises a silicon-rich oxide.
On the other hand, Fan teaches a silicon-rich oxide for a photosensitive layer PS.  See Fan, ¶ [0043].
One of ordinary skill in the art before the effective filing date would have recognized that the use of silicon-rich oxide would yield the predictable benefit of providing high photosensitivity, and adaptability to existing silicon fabrication techniques.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the silicon-rich oxide photosensitive material as taught by Fan into the thin film transistor with a photosensitive device structure as taught by Yu.
	
 	As to claim 12, neither Yu nor Fan teaches a thickness of the second top electrode greater than a thickness of the first top electrode.
On the other hand, it would have been obvious to one of ordinary skill in the art before the effective filing date to change the thickness of the second top electrode relative to a thickness of the first top electrode because changes in size are obvious.  See In re Rose, 105 USPQ 237, 240; 220 F2d 459 (CCPA 1955).

 	As to claim 13, Yu teaches interior portions of the insulation layer 124 located between the first top electrode 123 and the second top electrode 125.  

 	As to claim 14, Yu teaches the insulation layer 124 omitted between the bottom electrode 121 and the photosensitive layer 122 because the bottom electrode directly contacts the photosensitive layer.  

 	As to claim 15, Yu teaches a flat layer 170 covering the second top electrode 125.

 	As to claim 22, Yu teaches a second top electrode 125 covers at least a lateral sidewall of the first top electrode 123. 

 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Fan as applied to claim 10, and further in view of Tredwell (U.S. Patent Publication No. 2015/0144796A1), hereafter “Tredwell”.

 	As to claim 18, neither Yu nor Fan teaches, inter alia, a patterned wire layer.
On the other hand, Tredwell teaches a patterned wire layer 515 that functions as an anti-static layer.  See Tredwell, FIG. 5.  The combination of Tredwell with Yu and Fan forms Tredwell’s patterned wire layer 515 on top of Yu’s flat layer 170 and overlapped with Yu’s switch element 150.  Tredwell also teaches the patterned wire layer 515 may be connected to electrical ground.  Id. at ¶ [0106].
One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of an anti-static, patterned wire layer would yield the predictable benefit of protecting adjacent devices from static charging.  Id.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the anti-static, patterned wire layer as taught by Tredwell, into the overall photosensing device as taught by Yu and Fan.

Claims Allowable If Rewritten in Independent Form
 	Claims 20, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claim 20, Yu does not teach a capacitor electrode.

 	As to claim 21, Yu does not teach the second top electrode overlapping the switch element.

 	As to claim 23, although Yu teaches the insulating layer directly contacting the first top electrode, Yu does not teach the insulation layer directly contacting the semiconductor pattern layer 152 of the switch element.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829